Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November 13,
2008 (the “Effective Date”), by and between Rockwood Specialties, Inc., a
Delaware corporation (the “Company”) and Thomas Riordan (the “Executive”);

 

WHEREAS, the Company desires to employ Executive as its Senior Vice President
Law and Administration;

 

WHEREAS, Executive desires to be so employed.

 

NOW, THEREFORE, Executive and the Company agree as follows:

 

1.             Employment; Term.  The Company agrees to employ the Executive,
and the Executive agrees to serve in the employ of the Company, in the position
and with the responsibilities, duties and authority set forth in Section 2 and
on the other terms and conditions set forth in this Agreement.  The Executive’s
employment shall constitute “at will” employment.  Subject to Section 7, the
Executive’s employment may be terminated at any time and for any reason.  The
Executive’s employment shall automatically terminate at the end of the month in
which Executive attains age 70, unless the Company and the Executive otherwise
agree.  Certain rights and obligations of the Executive and the Company shall
survive the termination of Executive’s employment, as set forth in this
Agreement.

 

2.             Position, Duties.  The Executive shall serve in the position of
Senior Vice President Law and Administration of the Company.  The Executive
shall perform, faithfully and diligently, such service and duties, and shall
have such responsibilities, appropriate to said position, as shall be assigned
to him.  The Executive shall report directly to the Chief Executive Officer of
the Company.  The Executive agrees to devote his entire business time, best
efforts, skills and attention to fulfilling the performance of his duties and
responsibilities hereunder.  The Executive shall be based in Princeton, New
Jersey, except for travel required by Company business.

 

3.             Salary.  In consideration of the performance by the Executive of
the services set forth in Section 2 and his observance of the other covenants
set forth herein, the Company shall pay to the Executive, and the Executive
shall accept, a base salary at the rate of $412,000 per annum, payable in
accordance with the standard payroll practices of the Company.  The Executive’s
salary shall be reviewed at least annually for potential increase, in accordance
with the Company’s practice in the U.S.

 

4.             Bonus.  During the employment term, the Executive will be
eligible to earn an annual bonus award (“Annual Bonus”), with a target bonus
amount equal to 100% of Executive’s Base Salary (the “Target Bonus”) based upon
the achievement of performance goals established by the Board.  All Annual Bonus
amounts shall be paid in accordance with the terms and conditions of the
Company’s annual incentive plan or policy.  In addition, the Executive will be
eligible to participate in the Company’s long-term incentive plans available to
senior

 

--------------------------------------------------------------------------------


 

executives of the Company in accordance with the terms and conditions of such
plans, as in effect from time to time.

 

In the event the Company is required to prepare a restatement of its financial
results for a fiscal year and the Board in good faith determines that the need
for such restatement was due to the intentional misconduct of one or more of the
senior executive officers of the Company, Executive shall, within 60 days of
receiving notice of such Board determination (which notice shall state the
reasons for the need for the restatement, identify the misconduct and include
calculations of the impact thereof), reimburse the Company, net of taxes, for
all excess remuneration (as defined below) received by Executive in connection
with the Annual Bonus received by Executive with respect to such fiscal year. 
For purposes of this provision, the term “excess remuneration” means the excess
of the Annual Bonus payment made to Executive for such fiscal year over the
payment that would have been made to Executive for such fiscal year had
Executive’s payment been calculated based on the financial statements as
restated, as determined in the good faith discretion of the Board.

 

5.             Expense Reimbursement.  During the employment term, the Company
shall reimburse the Executive for all reasonable and necessary out-of-pocket
expenses incurred by him in connection with the performance of his duties
hereunder, upon the presentation of proper accounts therefor in accordance with
the Company’s policies (but in no event later than the last day of the calendar
year next following the calendar year in which the expenses were incurred).

 

6.             Benefits.

 

6.1           Generally.  During the employment term, the Executive will be
eligible to participate in all benefit plans and programs offered by the Company
from time to time to its employees of comparable seniority, subject to the terms
and conditions of such plans and programs as in effect from time to time.  Such
plans and programs currently include the following:

 

(i)                                     Rockwood Health Care Benefits (medical,
pharmaceutical, dental and vision),

 

(ii)                                  Rockwood Long-Term Disability Plan,

 

(iii)                               Rockwood Life and Accident Plan,

 

(iv)                              Rockwood Health Care and Dependent Care
Reimbursement Account,

 

(v)                                 Senior Executive Health Plan,

 

(vi)                              Personal Excess Liability Insurance Program,

 

(vii)                           Rockwood Retirement Plus Program (Profit
Share/401(k) and Money Purchase Plan), and

 

(viii)                        Supplemental Executive Savings Plan.

 

2

--------------------------------------------------------------------------------


 

6.2           Vacation.  During the employment term, the Executive shall be
entitled to four (4) weeks vacation on an annual basis, which must be used in
the year granted and not carried over from year to year.

 

6.3           Company Car.  During the employment term, the Executive will be
provided (at no after-tax cost) with use of a Company automobile, including
reimbursement on a monthly basis for expenses associated with operating the
automobile including gas, insurance and maintenance.  The reimbursements and tax
gross-up payments called for by this Section 6.3 (as well as by Sections 7.4,
7.5 and 7.6) shall be paid in accordance with the Company’s reimbursement policy
for senior executives (but in no event later than the last day of the calendar
year next following the calendar year in which the Executive pays the expenses
or related taxes, respectively).  Payment or reimbursement of such amounts with
respect to any calendar year shall not affect the amount eligible for payment or
reimbursement in any other calendar year, and such payments and reimbursements
may not be exchanged for cash or another benefit.

 

7.             Termination of Employment.

 

7.1           Death.  In the event of the death of the Executive, the Company
shall pay to the estate or other legal representative of the Executive, within
ninety (90) days of the Executive’s death, (i) the salary accrued to the date of
the Executive’s death and not theretofore paid, (ii) any earned but unpaid
Annual Bonus for the fiscal year preceding the fiscal year in which such
termination occurs and (iii) a lump sum pro rata portion of any Annual Bonus
that Executive would have been entitled to receive pursuant to Section 4 for the
fiscal year in which such termination occurs based upon the percentage of the
fiscal year that shall have elapsed through the date of Executive’s termination
of employment, payable when such Annual Bonus would have otherwise been payable
had Executive’s employment not terminated, based on the Target for the fiscal
year in which termination occurs.  Rights and benefits of the estate or other
legal representative of the Executive under the benefit plans and programs of
the Company shall be determined in accordance with the terms and conditions of
such plans and programs.  Neither the estate nor other legal representative of
the Executive nor the Company shall have any further rights or obligations under
this Agreement except as provided in this Section 7.1.

 

7.2           Disability.  Upon Executive’s permanent disability, the Company
shall have the right to terminate Executive’s employment with the Company
hereunder immediately with written notice.  For these purposes, permanent
disability shall mean the Executive failing to perform his duties on a full-time
basis for a period of more than six (6) consecutive months during any 12-month
period due to a physical or mental disability or infirmity.  Notwithstanding the
foregoing, in the event that as a result of mental or physical incapacity
Executive earlier incurs a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
Executive will be deemed to have a termination of employment by reason of
permanent disability under this Agreement.  In the event of Executive’s
termination be reason of permanent disability, the Company shall pay to the
Executive, within ninety (90) days of the Executive’s termination, (i) the
salary accrued to the date of such termination and not theretofore paid,
(ii) any earned but unpaid Annual Bonus for the fiscal year preceding the fiscal
year in which such termination occurs and (iii) a lump sum pro rata portion of
any Annual Bonus that Executive would have been entitled to receive pursuant to
Section 4 for the fiscal year in which such termination occurs based upon the

 

3

--------------------------------------------------------------------------------


 

percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated, based on the
Target for the fiscal year in which termination occurs.  Rights and benefits of
the Executive under the benefit plans and programs of the Company shall be
determined in accordance with the terms and conditions of such plans and
programs. Neither the Executive nor the Company shall have any further rights or
obligations under this Agreement, except as provided in this Section 7.2 and
Section 8.

 

7.3           Termination by the Company For Cause.   If the Company terminates
the Executive’s employment for Cause (as defined in Section 9(a)), the Company
shall pay to the Executive, within ninety (90) days of the Executive’s
termination, the salary accrued to the date of termination and not theretofore
paid and any earned but unpaid Annual Bonus for the fiscal year preceding the
fiscal year in which such termination occurs.  Executive will not be entitled to
the Pro-Rata Bonus.  Rights and benefits of the Executive under the benefit
plans and programs of the Company shall be determined in accordance with the
terms and conditions of such plans and programs.  Neither the Executive nor the
Company shall have any further rights or obligations under this Agreement,
except as provided in this Section 7.3 and Section 8.

 

7.4           Termination by the Company Without Cause Prior to a Change in
Control.  If the Company terminates the Executive’s employment prior to a Change
in Control (as defined in Section 9(c)), other than pursuant to Section 7.1
(Death), 7.2 (Disability), or 7.3 (Cause), the Company shall pay to the
Executive, within ninety (90) days of the Executive’s termination, the salary
accrued to the date of termination and not theretofore paid to the Executive and
any earned but unpaid Annual Bonus for the fiscal year preceding the fiscal year
in which such termination occurs.  In addition, Executive shall be entitled to
receive a lump sum pro rata portion of the Annual Bonus, if any, that Executive
would have been entitled to receive pursuant to Section 4 hereof for the fiscal
year in which such termination occurs (but only to the extent of achievement of
the applicable performance standards for such year) based upon the percentage of
the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable when such Annual Bonus would have otherwise
been payable had Executive’s employment not terminated; provided, however, that
to the extent the Annual Bonus is subject to the exercise of negative
discretion, such discretion shall not be exercised to reduce Executive’s Annual
Bonus by a greater percentage than is applied generally to senior executives
subject to such discretion.  In addition, subject to Executive’s compliance with
the provisions of Section 8 and in lieu of any severance otherwise payable to
Executive under any severance plan or policy maintained by the Company, the
Company shall:

 

(i)            pay to Executive for the duration of the Severance Period (as
defined below) a monthly amount, in accordance with the Company’s normal payroll
practice, equal to the sum of (x) his monthly base salary and (y) 1/12th of his
average Annual Bonus paid with respect to the last two fiscal years ending
immediately prior to his termination of employment.  The Severance Period shall
be a number of full or partial months, not to exceed 24 months, equal to the sum
of eighteen months plus two weeks plus (A) if the Executive has less than 10
years of service with the Company (or its affiliates and predecessors), one week
for each year of service or (B) if the Executive has 10 or more years of service
with the Company (or its affiliates and predecessors), two weeks for each year
of service;

 

4

--------------------------------------------------------------------------------


 

(ii)           continue Executive’s Health Care Benefits under COBRA until the
earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

 

(iii)          pay, in lieu of continuation of benefits under the plans listed
in Section 6.1(ii), (iii), (iv), (v) and (vi), a lump-sum amount of $50,000,
which shall be paid within 60 days of Executive’s termination of employment;

 

(iv)          provide continued use (at no after-tax cost as provided in
Section 6.3) of Executive’s Company automobile for a period of twelve (12)
months; and

 

(v)           pay to the Executive, at the end of the twelve (12) month period
following termination of employment, an amount equal to the maximum amount that
the Company would have been obligated to contribute on his behalf as matching
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on the Executive’s most recent deferral
elections with respect to such plans, plus the maximum amount that the Company
would have been obligated to contribute on his behalf as non-elective
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on his salary in effect immediately prior
to his termination of employment, in each case to the extent such amounts would
have been vested at the end of the twelve (12) month period under the terms of
such plans had he remained in employment for such period;

 

provided, however, that the Company’s obligations under this Section 7.4 shall
terminate if Executive does not execute and deliver to the Company a release in
the form attached hereto as Appendix A within forty-five (45) days of
termination of employment or revokes such release within any applicable
revocation period.  The rights and benefits of the Executive under the benefit
plans and programs of the Company (other than any severance plan or policy)
shall be determined in accordance with the terms and conditions of such plans
and programs.  Neither the Executive nor the Company shall have any further
rights or obligations under this Agreement, except as provided in this
Section 7.4 and Section 8.

 

7.5           Termination by Executive With Good Reason Prior to a Change in
Control.  If, prior to a Change in Control, the Executive terminates his
employment with the Company within one hundred and eighty (180) days of the
occurrence of an event giving rise to Good Reason (as defined in Section 9(b)),
the Company shall pay to the Executive, within ninety (90) days of the
Executive’s termination, the salary accrued to the date of termination and not
theretofore paid to the Executive and any earned but unpaid Annual Bonus for the
fiscal year preceding the fiscal year in which such termination occurs.  In
addition, Executive shall be entitled to receive a lump sum pro rata portion of
the Annual Bonus, if any, that Executive would have been entitled to receive
pursuant to Section 4 hereof for the fiscal year in which such termination
occurs (but only to the extent of achievement of the applicable performance
standards for such year) based upon the percentage of the fiscal year that shall
have elapsed through the date of Executive’s termination of employment, payable
when such Annual Bonus would have otherwise been payable had Executive’s
employment not terminated; provided, however, that to the extent the Annual
Bonus is subject to the exercise of negative discretion, such discretion shall
not be exercised to reduce Executive’s Annual Bonus by a greater

 

5

--------------------------------------------------------------------------------


 

percentage than is applied generally to senior executives subject to such
discretion.  In addition, subject to Executive’s compliance with the provisions
of Section 8 and in lieu of any severance otherwise payable to Executive under
any severance plan or policy maintained by the Company, the Company shall:

 

(i)            pay to Executive for the duration of the Severance Period a
monthly amount, in accordance with the Company’s normal payroll practice, equal
to the sum of (x) his monthly base salary at the rate in effect immediately
prior to Executive’s termination of employment (or, if higher, at the rate in
effect immediately prior to the event giving rise to the Good Reason condition)
and (y) 1/12th of his average Annual Bonus paid with respect to the last two
fiscal years ending immediately prior to his termination of employment;

 

(ii)           continue Executive’s Health Care Benefits under COBRA until the
earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

 

(iii)          pay, in lieu of continuation of benefits under the plans listed
in Section 6.1(ii), (iii), (iv), (v) and (vi), a lump-sum amount of $50,000,
which shall be paid within 60 days of Executive’s termination of employment;

 

(iv)          provide continued use (at no after-tax cost as provided in
Section 6.3) of Executive’s Company automobile for a period of twelve (12)
months; and

 

(v)           pay to the Executive, at the end of the twelve (12) month period
following termination of employment, an amount equal to the maximum amount that
the Company would have been obligated to contribute on his behalf as matching
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on the Executive’s most recent deferral
elections with respect to such plans, plus the maximum amount that the Company
would have been obligated to contribute on his behalf as non-elective
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on his salary in effect immediately prior
to his termination of employment (or, if higher, at the rate in effect
immediately prior to the event giving rise to the Good Reason condition), in
each case to the extent such amounts would have been vested at the end of the
twelve (12) month period under the terms of such plans had he remained in
employment for such period;

 

provided, however, that the Company’s obligations under this Section 7.5 shall
terminate if Executive does not execute and deliver to the Company a release in
the form attached hereto as Appendix A within forty-five (45) days of
termination of employment or revokes such release within any applicable
revocation period.  The rights and benefits of the Executive under the benefit
plans and programs of the Company (other than any severance plan or policy)
shall be determined in accordance with the terms and conditions of such plans
and programs.  Neither the Executive nor the Company shall have any further
rights or obligations under this Agreement, except as provided in this
Section 7.5 and Section 8.

 

6

--------------------------------------------------------------------------------


 

7.6           Termination by the Company Without Cause or Termination by
Executive With Good Reason Following a Change in Control.  If, following the
occurrence of a Change in Control, the Company (or successor) terminates the
Executive’s employment other than pursuant to Section 7.1 (Death), 7.2
(Disability), or 7.3 (Cause), or the Executive terminates his employment within
one hundred and eighty (180) days of the occurrence of an event giving rise to
Good Reason, the Company (or successor) shall pay to the Executive, within sixty
(60) days of the Executive’s termination, the salary accrued to the date of
termination and not theretofore paid to the Executive and any earned but unpaid
Annual Bonus for the fiscal year preceding the fiscal year in which such
termination occurs.  In addition, Executive shall be entitled to receive a lump
sum pro rata portion of the Annual Bonus, if any, that Executive would have been
entitled to receive pursuant to Section 4 hereof for the fiscal year in which
such termination occurs (but only to the extent of achievement of the applicable
performance standards for such year) based upon the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, payable when such Annual Bonus would have otherwise been payable had
Executive’s employment not terminated; provided, however, that to the extent the
Annual Bonus is subject to the exercise of negative discretion, such discretion
shall not be exercised to reduce Executive’s Annual Bonus by a greater
percentage than is applied generally to senior executives subject to such
discretion.  In addition, subject to Executive’s compliance with the provisions
of Section 8 and in lieu of any severance otherwise payable to Executive under
any severance plan or policy maintained by the Company, the Company (or
successor) shall:

 

(i)            pay the Executive, within sixty (60) days of termination, a cash
lump sum payment in an amount equal to the number of months (including partial
months) in the Severance Period multiplied by the sum of (x) his monthly base
salary at the rate in effect immediately prior to Executive’s termination of
employment (or, if higher, at the rate in effect immediately prior to the event
giving rise to the Good Reason condition) and (y) 1/12th of his average Annual
Bonus paid with respect to the last two fiscal years ending immediately prior to
his termination of employment;

 

(ii)           continue Executive’s Health Care Benefits under COBRA until the
earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

 

(iii)          pay, in lieu of continuation of benefits under the plans listed
in Section 6.1(ii), (iii), (iv), (v) and (vi), a lump-sum amount of $50,000,
which shall be paid within 60 days of Executive’s termination of employment;

 

(iv)          provide continued use (at no after-tax cost as provided in
Section 6.3) of a Company automobile for a period of twelve (12) months; and

 

(v)           pay to the Executive, at the end of the twelve (12) month period
following termination of employment, an amount equal to the maximum amount that
the Company (or successor) would have been obligated to contribute on his behalf
as matching contributions to the Company’s (or successor’s) qualified and
non-qualified retirement plans for such twelve (12) month period, based on the
Executive’s most recent deferral elections with respect to such plans, plus the
maximum amount that the

 

7

--------------------------------------------------------------------------------


 

Company (or successor) would have been obligated to contribute on his behalf as
non-elective contributions to the Company’s (or successor’s) qualified and
non-qualified retirement plans for such twelve (12) month period, based on his
salary in effect immediately prior to his termination of employment (or, if
higher, at the rate in effect immediately prior to the event giving rise to the
Good Reason condition), in each case to the extent such amounts would have been
vested at the end of the twelve (12) month period under the terms of such plans
had he remained in employment for such period;

 

(vi)          provide to the Executive outplacement support for a period of up
to twelve (12) months following termination of employment; and

 

(vii)         provide to the Executive the Gross-Up Payment (as defined in
Section 10(a)) in accordance with  Section 10.

 

Notwithstanding the foregoing provisions of this Section 7.6, if the Change in
Control fails to qualify as a “change of control” for purposes of Section 409A
of the Internal Revenue Code or if Section 409A otherwise so requires, the
accrued and unpaid salary and Annual Bonus referred to in the first paragraph of
this Section 7.6 shall be paid within ninety (90) days of the Executive’s
termination, and the amounts described in clauses (x) and (y) of clause (i) of
this Section 7.6 shall be paid monthly, in accordance with the company’s normal
payroll practice, for the duration of the Severance Period.

 

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs.  Neither
the Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.6 and Section 8.

 

For the avoidance of doubt, it is understood and agreed that if a Change of
Control occurs after the Executive’s termination of employment and his
termination was not in anticipation of such Change of Control, the provisions of
this Section 7.6 shall not apply.

 

7.7           Termination at Age 70.  If Executive’s employment is automatically
terminated at the end of the month in which Executive attains age 70 as provided
in Section 1 of this Agreement, the Company shall pay to the Executive, within
ninety (90) days of the Executive’s termination, the salary accrued to the date
of termination and not theretofore paid to the Executive and any earned but
unpaid Annual Bonus for the fiscal year preceding the fiscal year in which such
termination occurs.  In addition, Executive shall be entitled to receive a lump
sum pro rata portion of the Annual Bonus, if any, that Executive would have been
entitled to receive pursuant to Section 4 hereof for the fiscal year in which
such termination occurs (but only to the extent of achievement of the applicable
performance standards for such year) based upon the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, payable when such Annual Bonus would have otherwise been payable had
Executive’s employment not terminated; provided, however, that to the extent the
Annual Bonus is subject to the exercise of negative discretion, such discretion
shall not be exercised to reduce Executive’s Annual Bonus by a greater
percentage than is applied generally to senior executives subject to such
discretion.  In addition, Executive’s entitlement under

 

8

--------------------------------------------------------------------------------


 

outstanding equity awards will be determined as though his termination occurred
by reason of retirement or involuntary termination by the Company, whichever is
more favorable to Executive.

 

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs.  Neither
the Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.7 and Section 8.

 

7.8           Voluntary Resignation and Other Termination.  If, whether prior to
or following a Change in Control, the Executive’s employment with the Company
terminates for any reason other than pursuant to Section 7.1 (Death), 7.2
(Disability), 7.3 (Cause), 7.4 (Without Cause), 7.5 (With Good Reason), 7.6
(Without Cause or With Good Reason Following a Change of Control) or 7.7 (At Age
70), including by reason of voluntary resignation by the Executive, the Company
shall pay to the Executive, within ninety (90) days of the Executive’s
termination, the salary accrued to the date of termination and not theretofore
paid and any earned but unpaid Annual Bonus for the fiscal year preceding the
fiscal year in which such termination occurs.  Executive will not be entitled to
any portion of the Annual Bonus for the fiscal year in which such termination
occurs.  Rights and benefits of the Executive under the benefit plans and
programs of the Company shall be determined in accordance with the terms and
conditions of such plans and programs.  Neither the Executive nor the Company
shall have any further rights or obligations under this Agreement, except as
provided in this Section 7.8 and Section 8.

 

7.9           Special 409A Provisions.  Notwithstanding any provision of this
Agreement to the contrary, if Executive is a specified employee within the
meaning of Section 409A, as determined by the Board of Directors of the Company
in accordance with Section 409A, any amounts payable under this Agreement or any
other payments to which Executive may be entitled on account of a “separation
from service” within the meaning of Section 409A which constitute “deferred
compensation” within the meaning of Section 409A and which are otherwise
scheduled to be paid during the first six months following Executive’s
termination of employment (other than any payments that are permitted under
Section 409A to be paid within six months following termination of employment of
a specified employee) shall be suspended until the six-month anniversary of
Executive’s termination of employment, at which time all payments that were
suspended shall be paid to Executive in a lump sum, together with interest on
each suspended payment at the prime rate (as reported in the Wall Street
Journal) from the date of suspension to the date of payment.  For purposes of
Section 409A, each payment under this Section 7 will be treated as a separate
payment.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A.  Payment or reimbursement of each of the business expenses and tax
gross-up payments called for by this Agreement with respect to any calendar year
shall not affect the amount eligible for payment or reimbursement in any other
calendar year, and such payments and reimbursements may not be exchanged for
cash or another benefit.  If any amounts are due to be paid to Executive within
a specified period, the date of payment within such period shall be in the sole
discretion of the Company.

 

9

--------------------------------------------------------------------------------


 

8.                                       Restrictive Covenants.  (a) During the
“Restriction Period” (as defined below), Executive will not, anywhere the
Company conducts business (i) directly or indirectly, engage or participate in,
or render services to (whether as officer, director, agent, owner, operator,
member, shareholder, manager, consultant, strategic partner, employee or
otherwise) any business that is directly or indirectly engaged in or that is
competitive with the business of Company or any of its affiliates (a “Competing
Business”).  For purposes of the foregoing, Executive will not be in breach of
this Section 8(a) by reason of his ownership, directly or indirectly, of two
percent or less of a Competing Business’ voting capital stock if (i) such
Competing Business is publicly traded and (ii) Executive does not, directly or
indirectly, control the operation or management of such Competing Business.  For
purposes of this Agreement, the “Restriction Period” shall mean the period
commencing on the date hereof and ending at the completion of: (i) in the case
of Executive’s voluntary resignation of employment with the Company without Good
Reason whether before or after a Change of Control, a period of up to twelve
(12) months after Executive’s termination of employment, as specified by the
Company within thirty (30) days of Executive’s termination of employment,
provided that the Company agrees to continue to pay, and continues to pay,
Executive his base salary during the period so specified in accordance with the
Company’s normal payroll practice; or (ii) in the case of the termination of
Executive’s employment with the Company for any other reason whether before or
after a Change of Control, the Severance Period;

 

(b)                                 During the Restriction Period, Executive
agrees that he will not, directly or indirectly, (i) solicit for employment,
recruit or hire, either as an employee, a consultant or an independent
contractor, any person who is or was during the preceding twelve (12) months an
employee of the Company or any of its affiliates, (ii) induce or attempt to
induce any person who is or was during the preceding twelve (12) months an
employee of the Company or any of its affiliates to terminate his or her
employment with the Company or its affiliates, (iii) solicit, interfere with,
divert or take away or attempt to interfere with, divert or take away, any
transaction, agreement, business opportunity or business relationship in which
the Company or any of its affiliates is or was during the preceding twelve (12)
months involved, or (iv) otherwise engage or participate in any effort or act to
induce any person to discontinue a relationship with the Company or any of its
affiliates.

 

(c)                                  From and after the date of this Agreement,
Executive shall maintain the confidentiality of, and shall not use for the
benefit of himself or others, any Confidential Information (as hereinafter
defined) regarding the business, operations, properties or personnel of the
Company and its affiliates; provided, however, that this Section 8(c) shall not
restrict any disclosure by Executive of any Confidential Information that is
required by applicable law (but only such portion of the Confidential
Information that he is legally required to disclose) and only if Executive shall
give the Company notice and a reasonable opportunity to contest such disclosure
or seek an appropriate protective order.  “Confidential Information” means, but
is not limited to, information, not generally known, about the Company’s and its
affiliates’ processes, formulas, devices, products, potential products,
specifications, computer programs, contract negotiations, terms of agreements,
materials sources, supplier contacts, business developments, customer lists,
financial information, research, development, manufacturing, purchasing,
accounting, engineering, marketing, merchandising, selling, trade relations and
technical services.

 

10

--------------------------------------------------------------------------------


 

(d)                                 With respect to any Inventions (as
hereinafter defined) and any Works of Authorship (as hereinafter defined) made
or conceived by Executive, either solely or jointly with others, (1) during
Executive’s past, present or future employment by the Company or its affiliates
or (2) within one year after termination of his employment if based on
Confidential Information, Executive agrees:

 

(i)                                     To promptly and fully inform the Company
in writing of such Inventions or Works of Authorship.

 

(ii)                                  To assign (and Executive does hereby
irrevocably assign) to the Company all of Executive’s rights to such Works of
Authorship or Inventions, and to Applications for Letters Patent and to Letters
Patent granted upon such Inventions.

 

(iii)                               To acknowledge and deliver promptly to the
Company (without charge to the Company but at the expense of the Company) such
written instruments and to do such other acts as may be necessary in the opinion
of the Company to obtain copyrights and maintain Letters Patent and to vest the
entire right and title thereto in the Company.

 

“Inventions” means discoveries, improvements and ideas (whether patentable or
not) relating to any activities of the Company or its affiliates.  “Works of
Authorship” means any original work or authorship within the purview of the
copyright laws of the United States, and it is intended that all Works of
Authorship created in the course of Executive’s employment with the Company or
its affiliates will be works made for hire within the meaning of such copyright
laws.

 

Except as listed on Schedule A to this Agreement, Executive will not assert any
rights under any Inventions or Works of Authorship that relate to any past,
present or possible future business of the Company or its affiliates as having
been made or acquired by Executive prior to being employed by the Company.

 

(e)                                  Executive acknowledges and agrees that the
restrictions contained in this Section 8 are reasonable and necessary protection
of the immediate interests of the Company, and any violation of these
restrictions would cause substantial injury to the Company and that the Company
would not have entered into this Agreement without receiving the protective
covenants contained in this Section 8.  In the event of a breach or a threatened
breach by Executive of these restrictions, the Company will be entitled to an
injunction restraining Executive from such breach or threatened breach (without
the necessity of proving the inadequacy as a remedy of money damages or the
posting of bond); provided, however, that the right to injunctive relief will
not be construed as prohibiting the Company from pursuing any other available
remedies, whether at law or in equity, for such breach or threatened breach.

 

(f)                                    Immediately upon termination of the
Executive’s employment, the Executive shall return to the Company all documents
(including all copies), material, and property belonging to the Company and its
affiliates, including, but not limited to, manuals, policies, financial records,
legal documents, customer lists, prospective customer lists, training materials
and marketing materials.

 

11

--------------------------------------------------------------------------------


 

9.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

(a)                                  “Cause” means:

 

(i)                                     the Executive’s willful and continued
failure to substantially perform his duties (other than any such failure
resulting from incapacity due to physical or mental illness), after written
notice from the Company requesting such substantial performance is delivered to
Executive, which notice identifies in reasonable detail the manner in which the
Company believes the Executive has not substantially performed his duties and
provides a reasonable period in which to cure such failure, or

 

(ii)                                  any act of fraud, embezzlement or theft on
the Executive’s part against the Company or its affiliates.

 

(b)                                 “Good Reason” means:

 

(i)                                     a reduction in Executive’s duties or
responsibilities;

 

(ii)                                  a reduction in Executive’s compensation or
Target Bonus opportunity or a material reduction in employment benefits;

 

(iii)                               a material breach by the Company of this
Agreement; or

 

(iv)                              a change of the Company’s headquarters or of
Executive’s principal place of employment of more than 35 miles;

 

provided, however, that such event will not constitute Good Reason unless
Executive has provided the Company notice of the existence of a Good Reason
condition no more than 90 days after its initial existence and the Company has
failed to remedy the condition within 30 days after such notice.

 

(c)                                  “Change in Control” means the earliest date
at which:

 

(i)                                     any Person (which term shall mean any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, other than the Company or any employee benefit plans sponsored
by the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding Voting Securities (which term shall mean securities which under
ordinary circumstances are entitled to vote for the election of directors) other
than through the purchase of Voting Securities directly from the Company through
a private placement;

 

(ii)                                  individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a

 

12

--------------------------------------------------------------------------------


 

vote of at least a majority of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board;

 

(iii)                               a merger or consolidation involving the
Company or its stock or an acquisition by the Company, directly or indirectly or
through one or more subsidiaries, of another entity or its stock or assets in
exchange for the stock of the Company is consummated, unless, immediately
following such transaction, 70% or more of the then outstanding Voting
Securities of the surviving or resulting corporation or entity will be (or is)
then beneficially owned, directly or indirectly, by the individuals and entities
who were the beneficial owners of the Company’s outstanding Voting Securities
immediately prior to such transaction (treating, for purposes of determining
whether the 70% continuity test is met, any ownership of the Voting Securities
of the surviving or resulting corporation or entity that results from a
stockholder’s ownership of the stock of, or other ownership interest in, the
corporation or other entity with which the Company is merged or consolidated as
not owned by persons who were beneficial owners of the Company’s outstanding
Voting Securities immediately prior to the transaction); or

 

(iv)                              all or substantially all of the assets of the
Company are sold or transferred to a Person as to which (A) the Incumbent Board
does not have authority (whether by law or contract) to directly control the use
or further disposition of such assets and (B) the financial results of the
Company and such Person are not consolidated for financial reporting purposes.

 

10.                                 Gross-Up.  (a) If any benefit or payment by
the Company or a successor (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, including
any acceleration of vesting or payment) (a “Payment”) is determined to be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, being herein collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that the net
amount of such additional payment retained by Executive, after payment of all
federal, state and local income and employment taxes (including, without
limitation, any federal, state and local income and employment taxes and Excise
Tax imposed on the Gross-Up Payment), shall be equal to the Excise Tax imposed
on the Payment.

 

(b)                                 Subject to the provisions of Section 10(c),
all determinations required to be made under this Section 10, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by an independent accounting firm of nationally recognized standing
selected by the Company and which is not serving as accountant or auditor for
the Company or the individual, entity or group effecting the Change in Control
(the “Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of the notice from Executive that there has been a Payment or such
earlier time as is requested by the Company.  Any Gross-Up Payment shall be paid
by the Company to Executive within ten business days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Company and Executive.  As a result of the uncertainty in
the application of

 

13

--------------------------------------------------------------------------------


 

Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments will not have
been made by the Company which should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 10(c), and Executive
is thereafter required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred, and the amount
of the Underpayment shall be promptly paid by the Company to or for Executive’s
benefit.

 

(c)                                  Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including without limitation accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim; and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or federal, state
and local income and employment tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this
Section 10(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or to contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall pay and assume all responsibility
for the tax; and further provided that any extension of the statute of
limitations relating to payment of taxes for

 

14

--------------------------------------------------------------------------------


 

Executive’s taxable year with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.  The Company’s control of
the contest, however, shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(d)                                 If, after the Company’s payment of tax
pursuant to Section 10(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 10(c)) promptly pay over to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the Company’s payment of tax pursuant to
Section 10(c), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such payment shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(e)                                  In the event that the Excise Tax is
subsequently determined to be less than initially determined by the Accounting
Firm, Executive shall pay to the Company at the time that the amount of such
reduction in Excise Tax is determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
Executive or otherwise realized as a benefit by Executive) the portion of the
Gross-Up Payment that would not have been paid if the Excise Tax as subsequently
determined had been applied in initially calculating the Gross-Up Payment, with
the amount of such repayment determined by the Accounting Firm.

 

11.                                 Arbitration.  Any dispute or controversy
arising under, related to or in connection with this Agreement shall be settled
exclusively by arbitration before a single arbitrator in New York, New York, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitrator’s award shall be final and binding on all parties
to this Agreement.  Judgment may be entered on an arbitrator’s award in any
court having competent jurisdiction.

 

12.                                 Assignment.  This Agreement is personal to
Executive and shall not be assignable by Executive.  This Agreement shall inure
to the benefit of and be enforceable by Executive and Executive’s legal
representatives and heirs.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.  The Company shall
require any successor (by merger or otherwise) to expressly assume this
Agreement.

 

13.                                 Mitigation/Set Off.  The Company’s
obligation to pay Executive the amounts provided and to make the arrangements
provided hereunder shall not be subject to set-off, counterclaim or recoupment
of amounts owed by Executive to the Company or its affiliates except, to the
extent permitted by Section 409A, for any specific, stated amounts owed by the
Executive to the Company.  In the event of any termination of employment
hereunder, the Executive shall be under no obligation to seek other employment
and there shall be no offset against any amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 

15

--------------------------------------------------------------------------------


 

14.                                 Severability.  A determination that any
provision of this Agreement is invalid or unenforceable shall not affect the
validity or enforceability of any other provision hereof.  Any provision of this
Agreement which is rendered or held invalid, illegal or unenforceable in any
respect in any jurisdiction shall be ineffective, but such ineffectiveness shall
be limited as follows: (a) if such provision is rendered or held invalid,
illegal or unenforceable in such jurisdiction only as to a particular person or
persons or under any particular circumstance or circumstances, such provision
shall be ineffective, but only in such jurisdiction and only with respect to
such particular person or persons or under such particular circumstance or
circumstances, as the case may be; (b) without limitation of clause (a), such
provision shall in any event be ineffective only as to such jurisdiction and
only to the extent of such invalidity, illegality or unenforceability, and such
invalidity, illegality or unenforceability in such jurisdiction shall not render
invalid, illegal or unenforceable such provision in any other jurisdiction; and
(c) without limitation of clause (a) or (b), such ineffectiveness shall not
render invalid, illegal or unenforceable this Agreement or any of the remaining
provisions hereof.

 

15.                                 Withholding.  The Company may withhold from
any amounts payable under this Agreement such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

16.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without reference to principles of conflicts of law.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire Agreement between the parties with respect to the subject
matter hereof and supersedes in its entirety any and all prior agreements,
understandings, or representations relating to the subject matter hereof,
including the Agreement between Rockwood Specialties Inc. (“RSI”) and the
Executive dated March 21, 2001, as amended by the Letter Agreement between RSI
and the Executive dated October 19, 2004.  No modification of this Agreement
shall be valid unless made in writing and signed by the parties hereto.

 

18.                                 Interpretation.  All parties have
participated jointly in the negotiation and drafting of this Agreement.  In the
event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Company and Executive
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

 

ROCKWOOD HOLDINGS, INC,

 

 

 

By: 

/s/ Sheldon R. Erikson

 

 

Name:  Sheldon R. Erikson

 

 

Title:  Chairman, Compensation Committee

 

 

 

/s/ Thomas Riordan

 

Thomas Riordan

 

16

--------------------------------------------------------------------------------


 

Appendix A

 

EMPLOYMENT AGREEMENT

 

WAIVER AND RELEASE AGREEMENT

 


(1)   IN CONSIDERATION FOR THE SUPPLEMENTAL SEVERANCE PAY AND SUPPLEMENTAL
SEVERANCE BENEFITS TO BE PROVIDED TO ME UNDER THE TERMS OF THE EMPLOYMENT
AGREEMENT DATED AS OF                        ,        , I, ON BEHALF OF MYSELF
AND MY HEIRS, EXECUTORS, ADMINISTRATORS, ATTORNEYS AND ASSIGNS, HEREBY WAIVE,
RELEASE AND FOREVER DISCHARGE ROCKWOOD HOLDINGS, INC., AND IT AFFILIATES
(HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EMPLOYER”) TOGETHER WITH THE
EMPLOYER’S PARENT, SUBSIDIARIES, DIVISIONS AND AFFILIATES, WHETHER DIRECT OR
INDIRECT, ITS AND THEIR JOINT VENTURES AND JOINT VENTURERS (INCLUDING THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS, PARTNERS AND AGENTS,
PAST, PRESENT, AND FUTURE), AND EACH OF ITS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (HEREINAFTER COLLECTIVELY REFERRED TO AS “RELEASEES”), FROM ANY AND ALL
KNOWN OR UNKNOWN ACTIONS, CAUSES OF ACTION, CLAIMS OR LIABILITIES OF ANY KIND
WHICH HAVE OR COULD BE ASSERTED AGAINST THE RELEASEES ARISING OUT OF OR RELATED
TO MY EMPLOYMENT WITH AND/OR SEPARATION FROM EMPLOYMENT WITH THE EMPLOYER AND/OR
ANY OF THE OTHER RELEASEES UP TO AND INCLUDING THE DATE OF THIS WAIVER AND
RELEASE AGREEMENT, INCLUDING BUT NOT LIMITED TO:


 


(A)                                  CLAIMS, ACTIONS, CAUSES OF ACTION OR
LIABILITIES ARISING UNDER TITLE VII OF THE CIVIL RIGHTS ACT, AS AMENDED, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED (“ADEA”), THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, AS AMENDED, THE REHABILITATION ACT, AS AMENDED, THE
AMERICANS WITH DISABILITIES ACT, AS AMENDED, THE FAMILY AND MEDICAL LEAVE ACT,
AS AMENDED, AND/OR ANY OTHER FEDERAL, STATE, MUNICIPAL, OR LOCAL EMPLOYMENT
DISCRIMINATION STATUTES (INCLUDING, BUT NOT LIMITED TO, CLAIMS BASED ON SEX,
ATTAINMENT OF BENEFIT PLAN RIGHTS, RACE, RELIGION, NATIONAL ORIGIN, MARITAL
STATUS, SEXUAL ORIENTATION, ANCESTRY, HARASSMENT, PARENTAL STATUS, HANDICAP,
DISABILITY, RETALIATION, AND VETERAN STATUS); AND/OR


 


(B)                                 CLAIMS, ACTIONS, CAUSES OF ACTION OR
LIABILITIES ARISING UNDER ANY OTHER FEDERAL, STATE, MUNICIPAL, OR LOCAL STATUTE,
LAW, ORDINANCE OR REGULATION; AND/OR


 


(C)                                  ANY OTHER CLAIM WHATSOEVER INCLUDING, BUT
NOT LIMITED TO, CLAIMS FOR SEVERANCE PAY, CLAIMS BASED UPON BREACH OF CONTRACT,
WRONGFUL TERMINATION, DEFAMATION, INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS,
TORT, PERSONAL INJURY, INVASION OF PRIVACY, VIOLATION OF PUBLIC POLICY,
NEGLIGENCE AND/OR ANY OTHER COMMON LAW, STATUTORY OR OTHER CLAIM WHATSOEVER
ARISING OUT OF OR RELATING TO MY EMPLOYMENT WITH AND/OR SEPARATION FROM
EMPLOYMENT WITH THE EMPLOYER AND/OR ANY OF THE OTHER RELEASEES, BUT EXCLUDING
THE FILING OF AN ADMINISTRATIVE CHARGE OF DISCRIMINATION, ANY CLAIMS WHICH I MAY
MAKE UNDER STATE WORKERS’ COMPENSATION OR UNEMPLOYMENT LAWS, AND/OR ANY CLAIMS
WHICH BY LAW I CANNOT WAIVE.


 


(2)   I ALSO AGREE NEVER TO SUE ANY OF THE RELEASEES OR BECOME PARTY TO A
LAWSUIT ON THE BASIS OF ANY CLAIM OF ANY TYPE WHATSOEVER ARISING OUT OF OR
RELATED TO MY EMPLOYMENT WITH AND/OR SEPARATION FROM EMPLOYMENT WITH THE
EMPLOYER AND/OR ANY OF THE OTHER RELEASEES, EXCEPT I MAY BRING A LAWSUIT TO
CHALLENGE THIS WAIVER AND RELEASE AGREEMENT UNDER THE ADEA.

 

--------------------------------------------------------------------------------



 


(3)   I FURTHER ACKNOWLEDGE AND AGREE IN THE EVENT THAT I BREACH THE PROVISIONS
OF PARAGRAPH (2) ABOVE, THEN (A) THE EMPLOYER SHALL BE ENTITLED TO APPLY FOR AND
RECEIVE AN INJUNCTION TO RESTRAIN ANY VIOLATION OF PARAGRAPH (2) ABOVE, (B) THE
EMPLOYER SHALL NOT BE OBLIGATED TO CONTINUE PAYMENT OF THE SUPPLEMENTAL
SEVERANCE PAY AND AVAILABILITY OF SUPPLEMENTAL SEVERANCE BENEFITS TO ME, (C) I
SHALL BE OBLIGATED TO PAY TO THE EMPLOYER ITS COSTS AND EXPENSES IN ENFORCING
THIS WAIVER AND RELEASE AGREEMENT AND DEFENDING AGAINST SUCH LAWSUIT (INCLUDING
COURT COSTS, EXPENSES AND REASONABLE LEGAL FEES), AND (D) AS AN ALTERNATIVE TO
(C), AT THE EMPLOYER’S OPTION, I SHALL BE OBLIGATED UPON DEMAND TO REPAY TO THE
EMPLOYER ALL BUT $100 OF THE SUPPLEMENTAL SEVERANCE PAY AND COST OF THE
SUPPLEMENTAL SEVERANCE BENEFITS PAID OR MADE AVAILABLE TO ME.  I FURTHER AGREE
THAT THE FOREGOING COVENANTS SHALL NOT AFFECT THE VALIDITY OF THIS WAIVER AND
RELEASE AGREEMENT AND SHALL NOT BE DEEMED A PENALTY NOR A FORFEITURE.


 


(4)   I FURTHER WAIVE MY RIGHT TO ANY MONETARY RECOVERY SHOULD ANY FEDERAL,
STATE, OR LOCAL ADMINISTRATIVE AGENCY PURSUE ANY CLAIMS ON MY BEHALF ARISING OUT
OF OR RELATED TO MY EMPLOYMENT WITH AND/OR SEPARATION FROM EMPLOYMENT WITH THE
EMPLOYER AND/OR ANY OF THE OTHER RELEASEES.


 


(5)   I FURTHER WAIVE, RELEASE, AND DISCHARGE RELEASEES FROM ANY REINSTATEMENT
RIGHTS WHICH I HAVE OR COULD HAVE AND I ACKNOWLEDGE THAT I HAVE NOT SUFFERED ANY
ON-THE-JOB INJURY FOR WHICH I HAVE NOT ALREADY FILED A CLAIM.


 


(6)   I FURTHER AGREE THAT IF I BREACH THE CONFIDENTIAL INFORMATION PROVISIONS
OF THE PLAN, THEN (A) THE EMPLOYER SHALL BE ENTITLED TO APPLY FOR AND RECEIVE AN
INJUNCTION TO RESTRAIN SUCH BREACH, (B) THE EMPLOYER SHALL NOT BE OBLIGATED TO
CONTINUE PAYMENT OF THE SUPPLEMENTAL SEVERANCE PAY AND AVAILABILITY OF
SUPPLEMENTAL SEVERANCE BENEFITS TO ME, AND (C) I SHALL BE OBLIGATED TO PAY TO
THE EMPLOYER ITS COSTS AND EXPENSES IN ENFORCING THE CONFIDENTIAL INFORMATION
PROVISIONS OF THE PLAN (INCLUDING COURT COSTS, EXPENSES AND REASONABLE LEGAL
FEES).


 


(7)   I ACKNOWLEDGE THAT I HAVE BEEN GIVEN AT LEAST [FORTY-FIVE (45)]
[TWENTY-ONE (21)] DAYS TO CONSIDER THIS WAIVER AND RELEASE AGREEMENT THOROUGHLY
AND I WAS ENCOURAGED TO CONSULT WITH MY PERSONAL ATTORNEY, IF DESIRED, BEFORE
SIGNING BELOW.


 


(8)   I UNDERSTAND THAT I MAY REVOKE THIS WAIVER AND RELEASE AGREEMENT WITHIN
SEVEN (7) DAYS AFTER ITS SIGNING AND THAT ANY REVOCATION MUST BE MADE IN WRITING
AND SUBMITTED WITHIN SUCH SEVEN (7) DAY PERIOD TO THE PLAN ADMINISTRATOR.  I
FURTHER UNDERSTAND THAT IF I REVOKE THIS WAIVER AND RELEASE AGREEMENT, I SHALL
NOT RECEIVE THE SUPPLEMENTAL SEVERANCE PAY NOR THE SUPPLEMENTAL SEVERANCE
BENEFITS.


 


(9)   I ALSO UNDERSTAND THAT THE SUPPLEMENTAL SEVERANCE PAY AND SUPPLEMENTAL
SEVERANCE BENEFITS WHICH I WILL RECEIVE IN EXCHANGE FOR SIGNING AND NOT LATER
REVOKING THIS WAIVER AND RELEASE AGREEMENT ARE IN ADDITION TO ANYTHING OF VALUE
TO WHICH I ALREADY AM ENTITLED.


 


(10)         I FURTHER UNDERSTAND THAT THIS WAIVER AND RELEASE AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


 


(11)         I ACKNOWLEDGE AND AGREE THAT IF ANY PROVISION OF THIS WAIVER AND
RELEASE AGREEMENT IS FOUND, HELD OR DEEMED BY A COURT OF COMPETENT JURISDICTION
TO BE VOID, UNLAWFUL OR

 

2

--------------------------------------------------------------------------------



 


UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR CONTROLLING LAW, THE REMAINDER OF
THIS WAIVER AND RELEASE AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


(12)         THIS WAIVER AND RELEASE AGREEMENT IS DEEMED MADE AND ENTERED INTO
IN THE STATE OF NEW JERSEY, AND IN ALL RESPECTS SHALL BE INTERPRETED, ENFORCED
AND GOVERNED UNDER APPLICABLE FEDERAL LAW AND IN THE EVENT REFERENCE SHALL BE
MADE TO STATE LAW, THE INTERNAL LAWS OF THE STATE OF NEW JERSEY SHALL APPLY
WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS.  ANY DISPUTE UNDER THIS
WAIVER AND RELEASE AGREEMENT SHALL BE ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW JERSEY.


 


(13)         I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THIS WAIVER AND RELEASE AGREEMENT AND
THAT I VOLUNTARILY ENTER INTO THIS WAIVER AND RELEASE AGREEMENT BY SIGNING
BELOW.


 

 

 

 

(Name of Eligible Employee - Please Print)

 

 

 

 

 

 

 

(Signature of Eligible Employee)

 

 

 

 

 

 

 

(Date)

 

 

 

PLEASE RETURN TO:

 

 

 

Human Resource Administrator

 

[INSERT NAME OF EMPLOYING COMPANY]

 

 

 

[STREET ADDRESS]

 

 

 

[CITY, STATE, ZIP CODE]

 

3

--------------------------------------------------------------------------------